DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7-20 are pending.  Applicant’s previous election of Group I, claims 1-3, 5, 7-12, 15-16 and the species set forth below, still applies and claims 13-14, 17-20 remain withdrawn.

    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

The elected species also includes “dry erase board” (see below).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.
Election/Restriction
RESTRICTION BETWEEN SPECIES
This application contains claims directed to the following patentably distinct species.
Applicant must elect a single specific embodiment from amongst the following species:
The species are the various embodiments of the article.  Applicant must select a specific type/shape of article (e.g., label, file folder, filing tab, notebook divider) and must specify if that type/shape of article is dry erase or not dry erase.  
The species are independent or distinct because the species each represent mutually exclusive structures and functionalities with respect to each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, (for each of the election of species requirements, if there are multiple election of species requirements) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the following claim(s) are generic:  1-3, 5, 7-12, 15-16.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search strategies or search queries due to the mutually exclusive nature of the species).
During a telephone conversation with Eric Silverman on 02/08/21 a provisional election was made with traverse to prosecute a “dry erase board” (within the scope of the “dry erase article” option in claim 1 and supported by [0008] of the present PGPub) as the elected species.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims currently require a non-elected species and therefore no claims are withdrawn.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
If the examiner has required restriction between product or apparatus claims and process claims and applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5, 7-12, 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “dry erase article” and the elected species is “dry erase board.”  This is vague because it is unclear what qualifies as a dry erase article/board.  For example, “dry erase” 
Based on the above, a potential infringer would be unclear as to the scope of claim 1 in terms of testing for the claimed “dry erase” functionality and would therefore be uncertain as to whether their potentially infringing product is within the claimed scope in terms of the dry erase limitation.  See MPEP 2173.02. The patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5, 7-12, 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Cramer et al. (U.S. 2003/0148684) with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423).
Regarding claims 1-3, 5, 7-12, 15, Yamazaki teaches an article with a hydrophilic coating that includes the elected species of zwitterionic silane compound (which is inherently hydrophilic) (see formula 4 and 5 in page 8 of the WO document, also see [0014] in which the 
The above zwitterionic silane compound is disclosed as being combined with polymers  having silane coupling groups on the end thereof and polymers having silane coupling groups on the sides thereof ([0018]).  During the curing of the coating of Yamazaki, the alkoxysilane groups (“silane coupling groups”) of the zwitterionic silane and two polymers discussed above would be hydrolyzed and condensed to form siloxane (Si-O-Si) bonds, thereby creating a reaction product of the zwitterionic silane and two polymers discussed above (and also forming siloxane bonds to covalently bond with the underlying substrate, as explained below).  This reaction product/cured polymer matrix corresponds to the claimed reaction product and thus is not excluded (i.e., is the “reaction product” as claimed and therefore not one of the “hydrophilic polymers” being excluded in the claims).  No other hydrophilic polymers (besides those that react with the zwitterionic silane to form the claimed reaction product) are included in the composition of Yamazaki.
Yamazaki also discloses that various inorganic layers may be between the substrate and the hydrophilic coating, including inorganic coatings that function to improve adhesion ([0130]-[0131], [0136]-[0141]), but does not disclose the elected lithium silicate layer.  However, Cramer is also directed to hydrophilic coatings and teaches that an outer zwitterionic compound containing layer (like the coating of Yamazaki) may be provided over a charged inorganic particle layer that is provided on the substrate as a primer, with the inorganic particles being provided as alkali metal silicates (of which lithium is one such alkali metal, resulting in lithium silicate, Applicant’s elected species and claim 12) to increase durability of the hydrophilic properties (see abstract, [0018], [0042], [0046]-[0049], [0058]-[0065], [0070]-[0072], [0085]).  Cramer also shows that lithium silicates have hydroxyl groups (such that the silicate layer would have hydroxyl groups as in claim 11) ([0047]-[0048]) and the water present in the silicate layer ([0052]) would further inherently contain hydroxyl groups via the natural self-ionization of water to form hydroxyl groups (see as evidence page 1 of the Water dissociation and pH NPL document).  The hydroxyl group containing lithium silicate in Cramer is, e.g., Laponite, which is a type of clay ([0043]-[0046], [0048]).
Thus, it would have been obvious to have used the inorganic lithium silicate based primer of Cramer between the substrate and the zwitterionic coating of Yamazaki in order to provide the article with improved hydrophilic durability (and especially since Yamazaki calls for an inorganic primer between the substrate and coating).  
Modified Yamazaki does not explicitly disclose that the hydrophilic coating covalently bonds with the article.  However, this would inherently be the case because the hydrophilic coating includes silane compounds, e.g., the claimed zwitterionic silane compound, with hydrolyzable alkoxy groups (as explained above) and these hydrolyzable alkoxy groups 
In addition and as an alternative to the covalent bond being inherent, it is also obvious to explicitly (as opposed to inherently) form such a covalent bond in view of Ding and/or Natesan.
Ding teaches that a silane compound with hydrolyzable alkoxy groups that is provided on a clay material having hydroxyl groups (like the zwitterionic silane compound being applied over the Laponite clay primer layer in modified Yamazaki) may be reacted together to form a covalent bond in order to improve adhesion between the two materials (See translated abstract).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the Laponite clay primer layer in modified Yamazaki, as taught by Ding, in order to improve adhesion.
Additionally and alternatively, Natesan is also directed to applying a hydrophilic silane coating based on alkoxy containing silane compound over a hydroxyl groups containing substrate (like the hydroxyl group containing primer layer of modified Yamazaki) and teaches that covalent bonds may be formed between the silane compound and the hydroxyl groups on the substrate in order to promote adhesion ([0071], [0080], Fig. 3).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and 
The above coated substrate is inherently writeable and dry eraseable (corresponding to Applicant’s elected species) based on the above combination of references overlapping the same materials for the outer coating as the materials used in the present application (especially because the claims allow for any ink, drying time, eraser type, and erasing conditions).  In addition to dry eraseability being inherent as explained above, the dry eraseability would also be present in modified Yamazaki because of the explicit disclosure of soiling resistance (see abstract) such that an ink selected to correspond to the “soiling” mentioned in Yamazaki would be removed (to at least some degree) via a dry wipe and thus would fall under the “dry erase” limitation as claimed.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Cramer et al. (U.S. 2003/0148684) with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423), as applied to claim 1 above and further in view of Lawson (U.S. 4,200,359).
Regarding claim 16, modified Yamazaki teaches all of the above subject matter, including that the article may be a mirror, but does not disclose that the article have an adhesive on the side opposite the hydrophilic coating (and therefore also opposite the hydrophobic face on which the hydrophilic coating is provided as explained above).  However, Lawson is also directed to mirrors and teaches that an adhesive on the backside of the mirror allows it to be mounted onto vertical surfaces (See abstract).  Thus, it would have been obvious to have .  

Claim(s) 1-3, 5, 7-12, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423).
Regarding claims 1-3, 5, 7-12, 15, Cramer teaches a hydrophilic coating that may be applied to a soft (i.e., flexible), hydrophobic, polymeric substrate (as in claims 9, 10, 15) (see abstract, [0015], [0026]-[0027]).  The article may be in the form of a film ([0026]) which is a type of board (part of Applicant’s elected species).  In addition and as an alternative to the film of Cramer being a type of board, Yamazaki is also directed to hydrophilic easy to clean coatings (see abstract) and teaches that such coatings may be applied to sheets ([0145]) which is also a type of board (part of Applicant’s elected species) and more specific uses of the article are also uses corresponding to a board (e.g., walls, traffic sign, [0148]).  Thus, it would have been obvious to have applied the hydrophilic easy to clean coating of Cramer to boards (e.g., a wall or traffic sign) because Yamazaki teaches that such articles also benefit from hydrophilic easy to clean properties.
The coating of Cramer includes charged particles and/or hydrophilic polymer materials (see abstract), which may be applied in multiple layers and with the charged particles optionally functioning as a primer layer and with the particles being provided as alkali metal silicates (of 
As explained above, the charged particle primer layer (of lithium silicate) may be followed by additional layers of charged particles and the hydrophilic polymer materials ([0072], “additional coatings of the nanoparticles and hydrophilic polymer…can be added”), with the hydrophilic polymer being formed of zwitterionic repeating units ([0058]-[0060], [0065]-[0066]).  Cramer does not disclose the claimed silane zwitterionic compound.  However, Briehn is also directed to coatings ([0173], the invention is directed to coatings, use in fuel cell membranes is merely one preferred application) formed from a combination of silica/silicate based nanoparticles ([0026], overlapping in size compared to claim 3, formed as, e.g., [0036], silicates and/or [0170] as oligomers of tetralkoxysilane precursors, as in claim 2) with polymeriable zwitterionic compounds (as desired in Cramer) which are zwitterionic silane compounds as claimed and therefore can be condensed with the silicate/silica particles to form covalent bonds therebetween and thereby make a more durable coating ([0060], formula H1 
Thus, it would have been obvious to have used the silane zwitterionic compound from Briehn (for the generic zwitterionic compound in Cramer) along with the silicate based particles taught in both Briehn and/or Cramer because silane type zwitterionic compounds are capable of condensing (forming Si-O-Si bonds) with such silicate based particles, to thereby provide excellent chemical thermal and mechanical properties to the coating (as desired by Cramer).  
As explained above, Cramer teaches a first layer formed of the particles on the substrate that functions as a primer and additional layers of both the zwitterionic polymer and the particles provided over this primer layer.  
Modified Cramer does not explicitly disclose that the additional layers of both the zwitterionic polymer and the particles covalently bonds with the article (i.e., the underlying primer layer of the particles).  However, this would inherently be the case because the hydrophilic coating includes silane compounds, e.g., the claimed zwitterionic silane compound, with hydrolyzable alkoxy groups (as explained above) and these hydrolyzable alkoxy groups 
In addition and as an alternative to the covalent bond being inherent, it is also obvious to explicitly (as opposed to inherently) form such a covalent bond in view of Ding and/or Natesan.
Ding teaches that a silane compound with hydrolyzable alkoxy groups that is provided on a clay material having hydroxyl groups (like the zwitterionic silane compound being applied over the silicate clay primer layer in modified Cramer) may be reacted together to form a covalent bond in order to improve adhesion between the two materials (See translated abstract).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the silicate clay primer layer in modified Cramer, as taught by Ding, in order to improve adhesion.
Additionally and alternatively, Natesan is also directed to applying a hydrophilic silane coating based on alkoxy containing silane compound over a hydroxyl groups containing substrate (like the hydroxyl group containing primer layer of modified Cramer) and teaches that covalent bonds may be formed between the silane compound and the hydroxyl groups on the substrate in order to promote adhesion ([0071], [0080], Fig. 3).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and 
The above coating does not require any other hydrophilic polymers (besides the hydrophilic polymer formed by reacting the above zwitterionic silane compound, which corresponds to the claimed “reaction product”).
The above coated substrate is inherently writeable and dry eraseable (corresponding to Applicant’s elected species) based on the above combination of references overlapping the same materials for the outer coating as the materials used in the present application (especially because the claims allow for any ink, drying time, eraser type, and erasing conditions).  In addition to dry eraseability being inherent as explained above, the dry eraseability would also be present in modified Cramer because of the explicit disclosure of soil release properties ([0058]) such that an ink selected to correspond to the “soiling” mentioned in Cramer would be removed (to at least some degree) via a dry wipe and thus would fall under the “dry erase” limitation as claimed.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423), as applied to claim 9 above and further in view of Kato et al. (U.S. 2007/0275200).
Regarding claim 16, modified Cramer teaches all of the above subject matter, including that the substrate bearing the coating discussed above may be a film ([0026]) and also that the coating provided on such a film provides easy cleaning (anti soil) properties ([0058]).  Modified 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787